DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I: Claim 1-5, 7-16 drawn to a method in the reply filed on October 23, 2022 is acknowledged. Applicant added new claim 20-23 which read on the Group 1. 
Claim 6 and 17-19 are cancelled by the applicant from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II: Claim 17-19, drawn to a system (apparatus), there being no allowable generic or linking claim. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/31/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-16 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian Kroneberger [DE102019112242A1]  and further in view of Gerhard Kotthoff [US8402659 B2].

Regarding claims 1, Kroneberger discloses a powder metallurgical process of producing a ball ramp disk for an actuator [Section 0003] wherein a blank of the first ball-ramp plate including ring, the blank having an annular body, which is disposed about an axis, wherein a plurality of ramps fixedly coupled to ball-ramp track are formed into the annular body and spaced circumferentially about the axis [Fig 1]. Kroneberger mentions such methods are already well known from the prior art, so that a detailed discussion of the principles of this method is not necessary, however he teaches the method essentially comprises the steps of providing a metallic powder, filling the powder into a powder press, compacting a  metal powder (pressing the powder into a green compact), sintering the green compact in one or more stages to the sintered component, and optionally post compressing (densifying) the sintered component and optionally curing the sintered component [Section 0024]. 

    PNG
    media_image1.png
    316
    418
    media_image1.png
    Greyscale

One ordinary skill in the art can understand that Kroneberger’s “post compressing” represents the densification or surface hardening but Kroneberger doesn’t explicitly says it is locally densifying or not. It is further noted that first part of the claim 1 reciting an actuator “having a first ball-ramp ring, a second ball-ramp ring, and a plurality of balls disposed between the first ball-ramp ring and the second ball-ramp ring” in the preamble is not considered as claim limitation as it is just an intended use. However, Kroneberger teaches after the ball ramp element has been installed in an actuator subassembly, another ball ramp element can be fixed with a higher accuracy [Section 0008] and the ball ramps are formed as recesses in the first contact surface, and have a ramp-shaped base face on which a plurality of rounded bodies (rolling body) has been placed, in particular a ball [Section 0020]. 
  	Gerhard Kotthoff discloses an invention to enable improvement of the strength profile of a metallic element comprising a sintering material [Col 2 line 16-20]. Kotthoff teaches for example, at the core a preform of a sintering material preferably has a density of at least 6.8 g/cm3, preferably at least 7.1 g/cm3 and in particular at least 7.3 g/cm3, which corresponds to the density of a powder-forged preform of the same material. Particularly advantageously, a stress-appropriate strength profile is then achieved. 
Kotthoff’s teaching is analogous to the instant application as it is in the field of metal powder compaction and local densification and making a gear shaped object similar to helical gear or sector gear or gear shaped disk that are being used for a typical ball ramp application.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 2 all the above discussions regarding claim 1 is applied on claim 2. In addition, Kroneberger discloses the ball ramp element has a disk-shaped ( the portion of the blank), has a first contact surface (end face) and a second contact surface (end face) formed opposite in the direction of an axial direction and a plurality of ball ramps are arranged or formed in the first contact surface. The ball ramps are formed as recesses in the first contact surface, and have a ramp-shaped base face on which a plurality of rounded bodies (rolling body) has been placed, in particular a ball, rolls during the axial adjustment or the rotation (while applying the axial force) of the ball ramp element [Section 0020]. 	Kroneberger further teaches pressing the powder into a green compact but does not teach to press the rounded bodies against the first contact surfaces [Section 0020]. 
However, Kotthoff teaches applying an axial force (rolling pressure) to the blank (preform) and the press plate (rolling die) by rolling towards one another until a final shaping movement is generated between the toothed element and a rolling die [Col 5 line 24-32]. Although Kotthoff’s toothed element is different than rounded body in terms of shape but it is just an intended use and Kotthoff teaches  a rolling process with a rolling die with a contour necessary for shaping which can be modifiable [Col 10 61-62]. Therefore, it would have been obvious one ordinary skill in the art can modify a contour shape to rounded shaped mating surface according to the application. He further teaches a first rolling die is used under a first pressure substantially for rough contour rolling (pressing and rolling along the contact surface) and then a second rolling die under a second pressure is used to achieve specifically adjusted surface densification [Col 3 line 12-16].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 3 all the above discussions regarding claim 2 is applied on claim 3. In addition, Kotthoff teaches the rolling die used is for example a roller which is rolled over a surface of the preform in particular under pressure. Kotthoff also teaches, two or more such rolling dies are used in particular at the same time [Col 2 line  59-64]. Kotthoff further teaches that the preform (blank) and the  rolling die (press plate) to roll towards one another until a final shaping movement is generated between the final product produced thereby and the rolling die [Col 5 line 24-28]. Kotthoff finally teaches an example wherein a first rolling die is mounted so as to be rotatable about a first axis in a
direction of rotation and the preform is mounted so as to be rotatable about a second axis accordingly in a second direction of rotation [ Col 19 line 27-32]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 4 The ball ramps are formed as recesses in the first contact surface, and have a ramp-shaped base face on which a plurality of rounded bodies (rolling body) has been placed, in particular a ball [Section 0020]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have ball as  rounded bodies from Kroneberger’s teaching. 

Regarding claims 5 all the above discussions regarding claim 3 is applied on claim 5. In addition, Kotthoff teaches a first rolling die to use under a first pressure substantially for rough contour rolling and then a second rolling die under a second pressure may be used to achieve specifically adjusted surface densification.[Col 3 line 13-16]. 
Kotthoff teaches during surface densification, to adjust the first and/or the second rolling die and to apply a pressure necessary for a rolling process, an adjusting device is preferably provided with a transmission so that particular very high pressures may also be applied.[Col 19 line -46-56]. Kotthoff further teaches the different forces acting in a direction of rotation due to rolling movement and the different action of forces on the contact surface during a rolling process is clarified by the illustrated surface speed directions [Section 20 line 16- 28].                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 7, 8 and 9 all the above discussions regarding claim 1 is applied on claim 7. In addition, Kotthoff teaches providing a press die (rolling die) including a preform and rolling (pressing) towards one another (aligning) until a final shaping is formed between the blank (toothed element) and a rolling die [Col 5 line 24-32].  Kotthoff also teaches the rolling die (press surface) is contoured to match with the first contact surface (of toothed element) under a first pressure substantially for rough contour rolling [Col 3 line 12-16, Fig 13]. Kotthoff further teaches a first pressure is used  substantially for rough contour rolling and then a second rolling die under a second pressure is used to achieve specifically adjusted surface densification [Col 3 line 12-16].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 10, 11 and 12 all the above discussions regarding claim 1 is applied on claim 10.  In addition, Kotthoff teaches the locally densified portion of the element has a density in the range between 7.2 g/cm3 and 7.7 g/cm3 , while in the corresponding area of the other part of the element has a density of between 7.5 g/cm3 and 7.82g/cm3 is established. Kotthoff further teaches preferably, an elasticity and hardness profile is then achieved which is appropriate to requirements. It is additionally preferable that noise development is thereby reduced, for example in a transmission [Col 4 line 42-50]. 
All the value of density value as disclosed by Kotthoff overlapping the values as claimed in claim 10-12. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching of density range, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening. Because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claims 13 all the above discussions regarding claim 1 is applied on claim 13.  In addition, Kotthoff teaches an example of metal powder the alloy with C 0.2% [Col 9 line 52] which is within range as claimed in instant claim contains less than 0.3% carbon by weight. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have the value of carbon from Kotthoff’s teaching because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.I].

Regarding claims 14 all the above discussions regarding claim 1 is applied on claim 14.  In addition, Kotthoff teaches few examples of metal powder comprises a sinter-hardening composition [Col 9 line 42-52]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

	Regarding claims 15 all the above discussions regarding claim 1 is applied on claim 15. In addition, Kotthoff teaches a pre-sintering step in a temperature range of between 650°C. and 950°C [Col 8, line 11-13] which is an overlapping range of a temperature that is below a temperature at which graphite reacts with iron but higher than a temperature at which iron particle sinter bonds develop as claimed in the instant claim and in the specification section [0061] of this present application.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 16 all the above discussions regarding claim 1 is applied on claim 16. In addition, Kotthoff teaches a heat-treating step (induction hardening) after the local surface densification [Col 8, line 7-8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get an appropriate hardening profile by the heat treatment.    

Regarding claims 20 Kroneberger discloses a powder metallurgical process of producing a ball ramp disk for an actuator [Section 0003] wherein a blank of the first ball-ramp plate including ring, the blank having an annular body, which is disposed about an axis, wherein a plurality of ramps fixedly coupled to ball-ramp track are formed into the annular body and spaced circumferentially about the axis [Fig 1]. Kroneberger mentions such methods are already well known from the prior art, so that a detailed discussion of the principles of this method is not necessary, however he teaches the method essentially comprises the steps of providing a metallic powder, filling the powder into a powder press, compacting a  metal powder (pressing the powder into a green compact), sintering the green compact in one or more stages to the sintered component, and optionally post compressing (densifying) the sintered component and optionally curing the sintered component [Section 0024]. 
 It is further noted that first part of the claim 1 reciting an actuator “having a first ball-ramp ring, a second ball-ramp ring, and a plurality of balls disposed between the first ball-ramp ring and the second ball-ramp ring” in the preamble is not considered as claim limitation as it is just an intended use. However, Kroneberger teaches after the ball ramp element has been installed in an actuator subassembly, another ball ramp element can be fixed with a higher accuracy [Section 0008]. He further teaches during powder pressing, at least three elevations are also formed on the green body next to the recessed ball ramps on the first contact surface ((end face) and projecting beyond the latter in the direction of the axial direction. However more than three elevations can also be formed, for example four, five, six, etc. [Section 0025] .
Kroneberger further discloses a ball ramp element ( the portion of the blank) has a disk-shaped, has a first contact surface (end face) and a second contact surface (end face) formed opposite in the direction of an axial direction and a plurality of ball ramps are arranged or formed in the first contact surface. The ball ramps are formed as recesses in the first contact surface, and have a ramp-shaped base face on which a plurality of rounded bodies (rolling body) has been placed, in particular a ball [Section 0020].   The ball rolls during the axial adjustment or the rotation (while applying the axial force) of the ball ramp element [Section 0020] and it is well known in the art that balls are spherically shaped, therefore it is obvious that the ball has spherical mating surface and each mating surface being received in a corresponding one of the ball ramp tracks.  
One ordinary skill in the art can understand that Kroneberger’s “post compressing” represents the densification or surface hardening but Kroneberger doesn’t explicitly says it is locally densifying or not. 
On the other hand, Kotthoff teaches selective densification in locally varied manner at least in the region of at least one flank and/or one root of a tooth of the toothed gear element in an outer layer at a surface. Kotthoff teaches for example, at the core of an annular body of a preform of a sintering material preferably has a density of at least 6.8 g/cm3, preferably at least 7.1 g/cm3 and in particular at least 7.3 g/cm3, which corresponds to the higher-density regions being a discrete and distinct region of a powder-forged preform of the same material which is particularly advantageously to achieve a stress-appropriate strength profile. Kotthoff also teaches during the rolling process with the rolling die the distance between rolling die and preform is reduced, in particular a rolling pressure is accordingly established or adjusted [Col 5 line 29-38]. 
Kotthoff further teaches a first rolling die is used under a first pressure substantially for rough contour rolling (moving the mating surfaces against the first contact surfaces while applying the axial force to form a plurality of higher-density regions in the blank) and then a second rolling die under a second pressure is used to achieve specifically adjusted surface densification [Col 3 line 12-16].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 21 all the above discussions regarding claim 20 is applied on claim 21. In addition, Kroneberger  teaches the ball ramps are formed as recesses in the first contact surface, and have a ramp-shaped base face on which a plurality of rounded bodies (rolling body) has been placed, in particular a ball [Section 0020] and it is well known in the art that rounded bodies or balls are spherically shaped. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have plurality bodies as a spherical ball from Kroneberger’s teaching. 

Regarding claims 22 all the above discussions regarding claim 20 is applied on claim 22. In addition, Kotthoff further teaches a first rolling die is used under a first pressure substantially for rough contour rolling (moving the mating surfaces against the first contact surfaces while applying the force) and then a second rolling die under a second pressure is used to achieve specifically adjusted surface densification [Col 3 line 12-16]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a ball ramp actuator to get a stress-appropriate strength profile by surface hardening.   

Regarding claims 23 Kroneberger discloses a powder metallurgical process of producing a ball ramp disk for an actuator [Section 0003] wherein a blank of the first ball-ramp plate including ring, the blank having an annular body, which is disposed about an axis, wherein a plurality of ramps fixedly coupled to ball-ramp track are formed into the annular body and spaced circumferentially about the axis [Fig 1]. Kroneberger mentions such methods are already well known from the prior art, so that a detailed discussion of the principles of this method is not necessary, however he teaches the method essentially comprises the steps of providing a metallic powder, filling the powder into a powder press, compacting a  metal powder (pressing the powder into a green compact), sintering the green compact in one or more stages to the sintered component, and optionally post compressing (densifying) the sintered component and optionally curing the sintered component [Section 0024]. 
 It is further noted that first part of the claim 1 reciting an actuator “having a first ball-ramp ring, a second ball-ramp ring, and a plurality of balls disposed between the first ball-ramp ring and the second ball-ramp ring” in the preamble is not considered as claim limitation as it is just an intended use. However, Kroneberger teaches after the ball ramp element has been installed in an actuator subassembly, another ball ramp element can be fixed with a higher accuracy [Section 0008]. He further teaches during powder pressing, at least three elevations are also formed on the green body next to the recessed ball ramps on the first contact surface ((end face) and projecting beyond the latter in the direction of the axial direction. However more than three elevations can also be formed, for example four, five, six, etc. [Section 0025]. Kroneberger further discloses the ball ramps are formed as recesses in the first contact surface, and have a ramp-shaped base face on which a plurality of rounded bodies (rolling body) has been placed, in particular a ball [Section 0020]. 
One ordinary skill in the art can understand that Kroneberger’s “post compressing” represents the densification or surface hardening i.e. work hardening, but Kroneberger doesn’t explicitly says it is locally densifying or each of the higher-density regions are distinct and discrete.  
On the other hand, Kotthoff teaches a work hardening of a blank (a disk-shaped toothed gear wheel) by selective densification in locally varied manner at least in the region of at least one flank and/or one root of a tooth of the toothed gear element in an outer layer at a surface. Kotthoff teaches for example, at the core of an annular body of a preform of a sintering material preferably has a density of at least 6.8 g/cm3, preferably at least 7.1 g/cm3 and in particular at least 7.3 g/cm3, which corresponds to the density of a powder-forged preform of the same material which is particularly advantageously to achieve a stress-appropriate strength profile. Therefore, it is clear from Kotthoff’s teaching that of the higher-density regions being a discrete and distinct region of the blank (a disk-shaped toothed gear wheel) that includes a contact surface and which extends from the contact surface into the annular body of the blank by at least a pre-determined distance.
Kotthoff further teaches a first rolling die is used under a first pressure substantially for rough contour rolling (moving the mating surfaces against the first contact surfaces while applying the axial force to form a plurality of higher-density regions in the blank) and then a second rolling die under a second pressure is used to achieve specifically adjusted surface densification [Col 3 line 12-16].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to modify Kroneberger with Kotthoff’s teaching, to have a component with a stress-appropriate strength profile by work hardening.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Larry A Pritchard  [US .
Pritchard discloses a ball ramp actuator wherein a first ball-ramp ring, a second ball-ramp ring, and a plurality of balls disposed between the first ball-ramp ring and the second ball-ramp ring [Col 4 line 60 – Col 5 line 10 and Fig 2].  

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Pritchard’s disclosed actuator assembly reads on the limitation of the claims of instant application, however Pritchard does no mention any method of making his actuator. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736